DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of implying phrases (e.g. “The present disclosure discloses”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 7-10 are is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Choi (U.S. Pub. No. 20100005587).
Regarding claim 1, Choi discloses (FIGS. 1-3, and Modified FIG. 2) a foldable bed (as illustrated between FIGS. 1-3), comprising: a bed surface unit (12/15; FIG. 1), one or more first support legs (2), a first linkage bar (Modified FIG. 2), and a second linkage bar (Modified FIG. 2), wherein: the first linkage bar and the second linkage bar are respectively connected between the bed surface unit and the one or more first support legs (as illustrated between FIGS. 1-3), a length of the first linkage bar is shorter than a length of the second linkage bar (as illustrated in FIGS. 2 and Modified FIG. 2), two ends of the first linkage bar are respectively pivotally connected to the bed surface unit and the one or more first support legs (as illustrated in FIGS. 2 and Modified FIG. 2), two ends of the second linkage bar are respectively pivotally connected to the bed surface unit and the one or more first support legs (as illustrated in FIGS. 2 and Modified FIG. 2), a first position (Modified FIG. 2) on which the first linkage bar is pivotally connected (as illustrated between FIGS. 1-3) to the one or more first support legs is higher (as illustrated in FIGS. 2 and Modified FIG. 2) than a second position (Modified FIG. 2) on which the second linkage bar is pivotally connected (as illustrated between FIGS. 1-3) to the one or more first support legs (as illustrated in FIGS. 2 and Modified FIG. 2), a four-bar linkage (as illustrated in FIGS. 2 and Modified FIG. 2) is defined by the bed surface unit, the one or more first support legs, the first linkage bar, and the second linkage bar, the four-bar linkage is configured to be changed to be alternatively in a folded state (As illustrated in FIG. 3) or a supporting state (As illustrated in FIG. 1), when the four-bar linkage is in the folded state, the one or more first support legs are folded on a back of the bed surface unit (as illustrated in FIG. 3), and when the four-bar linkage is in the supporting state: a top end surface of the one or more first support legs supports a bottom surface of the bed surface unit (As illustrated in FIG. 1), a first triangular support structure is defined by the first linkage bar, the bed surface unit, and the one or more first support legs (As illustrated in FIG. 1), and a second triangular support structure is defined by the second linkage bar, the bed surface unit, and the one or more first support legs (As illustrated in FIG. 1).

    PNG
    media_image1.png
    444
    701
    media_image1.png
    Greyscale

Modified FIG. 2
Regarding claim 2, Choi discloses (FIGS. 1-3, and Modified FIG. 2) the foldable bed according to claim 1, wherein: the first linkage bar is pivotally connected to an upper part of the one or more first support legs (as illustrated between FIGS. 1-3 and Modified FIG. 2).
Regarding claim 3, Choi discloses (FIGS. 1-3 and Modified FIG. 2) the foldable bed according to claim 1, wherein: the bottom surface of the bed surface unit is disposed with a support beam (Modified FIG. 2), and when the four-bar linkage is in the supporting state (as illustrated in FIG. 1): the top end surface of the one or more first support legs support a bottom surface of the support beam (as illustrated in FIG. 1), and the one or more first support legs are perpendicular to the bed surface unit (as illustrated in FIG. 1).
Regarding claim 7, Choi discloses (FIGS. 1-3) the foldable bed according to claim 1, wherein: the one or more first support legs are two first support legs (As illustrated in FIGS. 1-3), both sides of the bed surface unit are connected with the two first support legs (As illustrated in FIGS. 1-3, both sides are connected to the respective laterally spaced leg), and the first linkage bar and the second linkage bar are respectively connected between the bed surface unit and each of the two first support legs (as illustrated between FIGS. 1-3).
Regarding claim 8, Choi discloses (FIGS. 1-3 and Modified FIG. 2) the foldable bed according to claim 7, comprising: a second support leg (correspondent to 3; FIGS. 1-3), wherein: the bed surface unit comprises two bed surface frames (Modified FIG. 2), the second support leg is both pivotally connected to inner sides of the two bed surface frames (as illustrated between FIGS. 1-3), and each of the two bed surface frames is connected with each of the two first support legs (as illustrated in FIGS. 1-3).
Regarding claim 9, Choi discloses (FIGS. 1-3 and Modified FIG. 2) the foldable bed according to claim 8, wherein: a position-limited device (31/32/311; FIGS.1-3) is connected between the second support leg (3; FIGS. 1-3) and the two bed surface frames (Modified FIG. 2), the position-limited device comprises two support rods (31; FIG. 1), first ends of the two support rods are respectively pivotally connected to the two bed surface frames (As illustrated between FIGS. 1-3), second ends of the two support rods cooperate with the second support leg to define a slidable and pivotable connection (as illustrated between FIGS. 1-3; clarified in claim 6: “slidably connected to said support legs at another end such that said support legs are movable from the position generally perpendicular to said generally rectangular shaped sub-frame to the position generally parallel to said generally rectangular shaped sub-frame”), and a limiting mechanism (32 or 311; FIGS. 1-3) for limiting the second ends of the two support rods from sliding upward beyond a highest position is disposed between the second ends of the two support rods and the second support leg (As illustrated between FIGS. 1-3, the limiting member 32 limits the second ends of the support rods from sliding upward beyond a highest position, and such member is disposed between the second ends of the two support rods and the second support leg).
Regarding claim 10, Choi discloses (FIGS. 1-5) the foldable bed according to claim 9, wherein: a sliding sleeve (conveyed through FIG. 4) is slidably connected to the second support leg (claim 6: “slidably connected to said support legs at another end”), and the second ends of the two support rods are both pivotally connected to the sliding sleeve(as illustrated between FIGS. 1-3, and conveyed through FIGS. 4-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Calvano (U.S. Pat. No. 1742197).
Regarding claim 4, Choi discloses (FIGS. 1-3) the foldable bed according to claim 1.
However, Choi does not explicitly disclose wherein: a locking mechanism is connected between the bed surface unit and the one or more first support legs to enable the one or more first support legs to be locked or unlocked in the supporting state.
Regardless, Calvano teaches (FIGS. 7-9) a foldable bedding assembly (as illustrated in FIG. 7), wherein: a locking mechanism (3a/3b/6/6a-6d; FIGS. 8 and 9) is connected between the bed surface unit and the one or more first support legs (correspondent 1a/1b; FIGS. 7-9) to enable the one or more first support legs to be locked or unlocked in the supporting state (as illustrated between FIGS. 7-9).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the locking mechanism of Calvano (3a/3b/6/6a-6d; FIGS. 8 and 9) between the one or more first support legs and bed surface unit of Choi (as illustrated in FIG. 1 and Modified FIG. 2). Where the results would have been predictable as both Choi and Calvano are concerned with bedding assemblies that fold inward and steady the bed surface units upon the one or more first support legs. Where Calvano states “Any desired locking means may be provided to retain the spring frame in setup position” [page 3; lines 42-44], and produces “a bed having a novel spring and novel spring supporting means; a bed which is durable, simple in operation, and may be conveniently manufactured” [page 3, lines 115-118]. Where eminently, the use of a locking mechanism such as that illustrated in Calvano (FIGS. 8-9) would advantageously render the construction of Choi more durable, while still being simple in operation.
Regarding claim 5, Choi in view of Calvano discloses (Calvano: FIGS. 8-9) the foldable bed according to claim 4, wherein: the locking mechanism (deferring to Calvano: FIGS. 8 and 9) comprises a locking plate configured to slide on the bed surface unit (6a; FIGS. 8 and 9), an elastic member (6d; FIG. 9) biasing the locking plate (as illustrated in FIG. 9), and a protruding member (6; FIG. 9) protruding on the one or more first support legs (Calvano: as illustrated between FIGS. 8 and 9; as set forth in the combination of claim 4 prior), and the locking plate comprises a locking hook (correspondent to 3a/3b; FIG. 8) cooperating with the protruding member to control the locking mechanism to achieve locking or unlocking by sliding of the locking plate (as conveyed through FIGS. 8 and 9).
Regarding claim 6, Choi in view of Calvano discloses (Calvano: FIGS. 8-9) the foldable bed according to claim 5, wherein: the locking plate comprises a guiding surface (6c; FIG. 9), and the protruding member is configured to abut the guiding surface to push the locking hook to slide (As conveyed through FIG. 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning assorted configurations of collapsible bedding, linkages thereof, locking mechanisms thereof, and deployment schemes thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/20/2022